                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

TOWNSHIP OF CANTON,                                           19-13560

                     Plaintiff,


      vs.

JERIC M. THOMAS,                                          HONORABLE
                                                       TERRENCE G. BERG
                     Defendant.



                         ORDER REGARDING REMOVAL

         This matter was removed to this Court on December 3, 2019. See Notice of

Removal (Dkt. 1). Within five (5) days of today’s date, the parties shall file with this

Court — as separate docket entries — all answers, amended pleadings, responsive

pleadings, pending motions, and responses/replies to those motions that were

originally filed in state court. The Court generally will not consider any unresolved

motions pending in state court at the time of removal, unless they have been re-filed

on this Court's docket. The same is true for any responses or replies that had been

filed in state court in connection with motions not yet resolved at the time of

removal. Each party is responsible for the docketing of its own documents with this

Court.

         To the extent briefing has not been completed on a pending motion at the

time of removal, the briefing schedule set forth in Local Rule 7.1(e) applies upon

docketing with this Court, unless the Court orders otherwise.
      SO ORDERED.




                    BY THE COURT:


                    /s/Terrence G. Berg
                    Terrence G. Berg
                    United States District Judge
Dated: 12/5/2019
